NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa.aspx

                                          October 23, 2014

      Hon. Richard Valdez                           Hon. John Williamson
      316 W. Tyler Ave                              Attorney at Law
      Harlingen, TX 78550-6556                      815 Ridgewood St. @ Los Ebanos Blvd
      * DELIVERED VIA E-MAIL *                      Brownsville, TX 78520
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00507-CV
      Tr.Ct.No. 2002-CPC-252-C
      Style:    In the Matter of the Estate of Elisa Ortega

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 3 (DELIVERED VIA E-MAIL)
           Hon. Joe G. Rivera, Cameron County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)